DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 16, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on June 29, 2022. These drawings are acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "disposing a second target layer over the second fill layer; patterning the second target layer to form a second pattern of a plurality of second trenches, each second trench of the plurality of second trenches defined by adjacent second islands of a plurality of second islands; depositing a third fill layer over the plurality of second islands and the second fill layer" (claim 1); "forming a third optical element layer over the second optical element layer" (claim 6); "forming a fourth optical element layer over the third optical element layer" (claim 7); "forming a third layer over the second layer and forming a third pattern on the third layer" (claim 10); "the plurality of first islands and the plurality of second islands have different heights" (claim 23) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "510" and "516" have both been used to designate "first optical element layer". Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “510” has been used to designate both "first optical element" and "first fill layer". Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities: one of "one of" should be deleted before "NIL" (claim 2, line 3). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5-10 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the original specification (in the prior-filed application #16/283560, filed on February 22, 2019) for the claim limitations of "forming a second optical element layer, the forming the second optical element layer comprising removing the residual material of the third fill layer such that the second fill layer disposed in the plurality of second trenches aligns with the plurality of second islands", as recited in claim 1 (note: Fig. 5F shows the second fill layer formed under the plurality of second trenches and the plurality of second islands, and (third) fill layer disposed in the plurality of second trenches aligns with the plurality of second islands); "forming a first layer on the de-bonding layer and forming a first pattern on the first layer, as recited in claim 8 (note: Figs. 5A-5C show a first layer formed on the de-bonding layer, next the first layer is patterned to form a first pattern, then a first fill layer formed on the first pattern). There is no support in the specification for the claim limitations of "forming a first optical element layer …; disposing a second fill layer over the first optical element layer", as recited in claim 1 (note: paragraph [0060] and Fig. 5E disclose that a first optical element layer includes a second fill layer).
	
Claims 1, 2, 4, 5-7 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no support in the specification for the claim limitation of "forming a second optical element layer, the forming the second optical element layer comprising removing the residual material of the third fill layer such that the second fill layer disposed in the plurality of second trenches aligns with the plurality of second islands", as recited in claim 1 because the disclosure does not enable an artisan to dispose the second fill layer in the plurality of second trenches aligns with the plurality of second islands when "disposing a second target over the second fill layer; patterning the second target layer to form a second pattern of a plurality of second trenches, each second trench of the plurality of second trenches defined by adjacent second islands of a plurality of second islands", as recited in claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 5-10 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "forming a first optical element layer …; disposing a second fill layer over the first optical element layer", as recited in claim 1, which indefinite and renders the claim uncertain because said limitation is inconsistent with the disclosure: i.e. paragraph [0060] and Fig. 5E disclose that a first optical element layer includes a second fill layer. See MPEP §2173.03.
The claimed limitation of "one of NIL, dry etching, or wet etching", as recited in claims 2 (lines 2-3), 8 (line 8) and 10 (lines 4-6), is unclear as to whether said limitation is the same as or different from "one of NIL, dry etching or wet etching", as recited in claims 1 (lines 7 and 18) and 8 (line 5).
The claimed limitation of "one of NIL, dry etching, or wet etching", as recited in claim 10, line 6, is unclear as to whether said limitation is the same as or different from "a different one of NIL, dry etching or wet etching", as recited in claim 8.

Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive. 
Applicant argues that "as outlined in MPEP 608.02 Drawing [R- 07.2015], the statutory requirement for showing the claimed subject matter only requires that the "applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented..." (See 35 U.S.C. 113, See also 37 CFR §1.81(a). In the pending application, Applicant respectfully submits that an express illustration of the features: "disposing a second target layer over the second fill layer" in claim 1; "forming a third optical element layer over the second optical element layer" in claim 6; "forming a fourth optical element layer over the third optical element layer" in claim 7; "forming a third layer over the second layer and forming a third pattern on the third layer" in claim 10; and "the plurality of first islands and the plurality of second islands have different heights" in claim 23 are not necessary for understanding by one of ordinary skill in the art of the subject matter to be patented. Regardless, any such elements are illustrated in the Figures. Claims 1, 6, 7, 10, and 23 claim method operations. Support for these features can be found in paragraphs [0055], [0056], and [0059], and are shown in at least in Figure 4. Accordingly, withdrawal of this objection is respectfully requested."
The examiner disagrees because the drawing in a non-provisional application must show every feature of the invention specified in the claims. See MPEP 608.02(d)(a) and/or 37 C.F.R. 1.83.
Furthermore, these features are not shown in Fig. 4.

Applicant argues that the claim limitations of "forming a second optical element layer, the forming the second optical element layer comprising removing the residual material of the third fill layer such that the second fill layer disposed in the plurality of second trenches aligns with the plurality of second islands", as recited in claim 1, is supported by the specification (i.e. paragraph [0055], [0056], [0059] and Figs. 5A-F) and requests withdrawal of the rejection.
The examiner disagrees because the claimed subject matter is not supported by the specification. Paragraph [0055], [0056], [0059] and Fig. 5A-F (especially Fig. 5F) never disclose the feature of "the second fill layer disposed in the plurality of second trenches aligns with the plurality of second islands". Instead, Fig. 5F shows the second fill layer formed under the plurality of second trenches and the plurality of second islands, and the third fill layer disposed in the plurality of second trenches aligns with the plurality of second islands (emphasis added).

Applicant argues that the limitation of "forming a first layer on the de-bonding layer and forming a first pattern on the first layer", as recited in claim 8 is supported by the specification (i.e. paragraphs [0055]-[0056]) and requests withdrawal of the rejection.
The examiner disagrees because the claimed subject matter is not supported by the specification. Instead, paragraphs [0055]-[0056] and Figs. 5A-5C disclose forming a first layer 506 on the de-bonding layer 504 (Fig. 5A); patterning the first layer to form a first pattern 508A/508B (Fig. 5B); and then forming a first fill layer 510 on the first pattern (Fig. 5C).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811